Exhibit 10.10g

Execution Version

CONFIDENTIAL TREATMENT REQUESTED

Certain portions of this document have been omitted pursuant to a request for
Confidential Treatment and, where applicable, have been marked with “[***]” to
indicate where omissions have been made. The confidential material has been
filed separately with the Securities and Exchange Commission.

SECOND AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS SECOND AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 11, 2014 (the “Amendment Effective Date”), is by
and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.

AMENDMENTS TO CREDIT AGREEMENT

Section 1.01 New Definitions. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“Backlever Financing Commitment” means with respect to a Backlever Financing,
the amount equal to the Lender’s or Lenders’, as the case may be, commitment to
advance funds pursuant to such Backlever Financing.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-1-



--------------------------------------------------------------------------------

Execution Version

 

“FinCo” means SolarCity Finance Company LLC, a Delaware limited liability
company.

“Finco Customer Agreement” means an agreement entered into by Borrower or a
Subsidiary thereof and its customer, pursuant to which such customer agrees to
purchase a PV System from the Borrower and incur Indebtedness from FinCo to pay
the applicable purchase price of such PV System.

“Silevo” means Silevo, Inc., a Delaware corporation.

“Silevo Acquisition” means the acquisition of Silevo by Borrower on the Silevo
Acquisition Date through a merger of Sunflower Acquisition Corporation into and
with Silevo and the subsequent merger of Silevo with and into Sunflower in
accordance with the Sunflower Merger Agreement.

“Silevo Acquisition Date” means the date that all of the property, rights,
privileges, powers and franchises of Silevo shall vest in Sunflower as the final
surviving entity and all debts, liabilities and duties of Silevo shall become
the debts, liabilities and duties of Sunflower, as the final surviving entity,
in each case in accordance with Section 2.4(b) of the Sunflower Merger
Agreement.

“Solar Bonds Financing” means one or more Solar Bonds Issuances where (i) any
indenture covering any such Indebtedness contains (x) a covenant that the
holders of such indenture will not initiate the filing of an involuntary
bankruptcy or similar proceeding against any Loan Party, and (y) a covenant that
if there is a default or event of default under such financing, the holders of
such indenture will exhaust all remedies with respect to the collateral securing
such Solar Bond Issuances before proceeding against any Loan Party, (ii) all
proceeds of any such Solar Bonds Financing received by Borrower will be subject
to, and any Subsidiaries of the Borrower acquired or formed in connection with a
Solar Bonds Financing have executed a joinder to, the Payment Direction Letter,
and (iii) any security interest granted by such Indebtedness is granted only in
the cash flows generated by PV Systems owned or financed by an Excluded
Subsidiary or the equity interests of an Excluded Subsidiary.

“Solar Bonds Issuance” means Indebtedness of the Borrower issued pursuant to an
indenture or indenture supplement for a given series of bonds pursuant to an
effective registration statement on Form S-3 filed by the Borrower with the SEC.

“Solar Bonds Default Prohibited Result” means one of the following events with
respect to a Solar Bonds Issuance for which an event of default (as defined in
the applicable indenture(or supplement thereto) has occurred: (i) after remedies
under the applicable indenture (or supplement thereto) have been exhausted,
including a foreclosure on the assets securing such issuance (to the extent the
indenture or any applicable supplement requires such remedies to be exhausted
prior to recourse to Borrower), the Borrower fails to pay any outstanding
amounts when due and payable (taking into account cure periods, if any) under
such issuance, which by the terms of the

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-2-



--------------------------------------------------------------------------------

Execution Version

 

applicable indenture (or supplement thereto) are required to be paid directly by
Borrower, or (ii) the provisions in the applicable indenture (or supplement
thereto) which limit the bondholders’ remedies against Borrower under such
issuance are deemed unenforceable and Borrower fails to pay its outstanding
liabilities with respect to such issuance when due and payable (taking into
account cure periods, if any).

“Sunflower” means Sunflower Acquisition LLC, a Delaware limited liability
company.

“Sunflower Acquisition Certificate” means an officer’s certificate executed by a
Responsible Officer of Borrower and Sunflower certifying to, or attaching, as
applicable, the following representations, warranties, and covenants:

 

  (i) certifying that the Silevo Acquisition is an acquisition of a line of
business permitted to be engaged in by the Borrower and its Subsidiaries
pursuant to the terms of this Agreement;

 

  (ii) certifying that no Event of Default exists or would exist after the
Silevo Acquisition Date occurs and after giving effect to the Silevo
Acquisition;

 

  (iii) attaching a true, correct and complete copy of the Sunflower Merger
Agreement as in effect on the Silevo Acquisition Date and certifying that such
agreement remains in full force and effect, that no modifications have been made
to such agreement since the Amendment Effective Date except as provided to
Administrative Agent in writing and reasonably approved by Administrative Agent,
and that no Loan Party that is a party thereto is in default in the performance
of, or compliance with, any provisions thereof;

 

  (iv) certifying that the Silevo Acquisition has been duly authorized by the
board of directors (or equivalent) of the applicable Loan Party, where such
authorization is required;

 

  (v) certifying that the Silevo Acquisition will be consummated on terms and
conditions materially consistent (as determined by Administrative Agent, in its
reasonable discretion) with the Sunflower Merger Agreement; and

 

  (vi) certifying that no Indebtedness (other than Indebtedness permitted under
Section 7.02) will exist or be incurred as a result of the Silevo Acquisition,
and no Liens that are not permitted under Section 7.01 will exist or be incurred
as a result of the Acquisition.

“Sunflower Acquisition Corporation” means Sunflower Acquisition Corporation, a
Delaware corporation.

“Sunflower Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of June 16, 2014 (including all exhibits and schedules thereto), by and
among Borrower, Sunflower Acquisition Corporation, Sunflower, Silevo, Richard
Lim, as security holder representative, and U.S. Bank National Association, as
escrow agent.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-3-



--------------------------------------------------------------------------------

Execution Version

 

Section 1.02 Amendments to Section 1.01. The following definitions in
Section 1.01 are hereby amended and restated in their entirety to read as
follows:

“Available Take-Out” means, as of a given date of determination, the aggregate
of (i) each Tax Equity Investor’s Tax Equity Commitment less all amounts
advanced by such Tax Equity Investor under such Tax Equity Commitment, and
(ii) each lender’s Backlever Financing Commitment, less all amounts advanced by
such lender under such Backlever Financing.

“Backlever Financing” means Indebtedness for borrowed money incurred by an
Excluded Subsidiary where (i) such Indebtedness is made pursuant to an accounts
receivable financing, a factoring facility or other similar financing; (ii) such
Indebtedness is incurred only with respect to either (A) Projects financed under
a Finco Customer Agreement or (B) Projects that have been Tranched; (iii) no
Loan Party guaranties the payment of debt service for such Indebtedness;
(iv) the Person providing the financing for such Indebtedness maintains no
interest in, right or title to any Available Take-Out (other than a Backlever
Financing); and (v) each of the Subsidiaries of Borrower acquired or formed in
connection with such Backlever Financing has executed a joinder to the Payment
Direction Letter.

“Eligible Take-Out” means the Available Take-Out except for the following, which
shall be deemed ineligible:

(a) Available Take-Out provided by any Person (i) that has disputed its
obligation to fund such Available Take-Out, (ii) that generally made statements
that it is unable to satisfy its funding obligations, or (iii) for which any
Person may have any claim, demand, or liability whether by action, suit,
counterclaim or otherwise against such Available Take-Out;

(b) the Person providing such Available Take-Out is the subject of any action or
proceeding of a type described in Section 8.01(f);

(c) the Available Take-Out is obtained from any facility other than (i) a Tax
Equity Commitment under a Partnership Flip Structure, Sale-Leaseback Structure
or Inverted Lease Structure, (ii) Backlever Financing, or (v) other financings
acceptable to Administrative Agent and Required Lenders;

(d) Available Take-Out provided by a Person who has the right of offset with
respect to any amounts owed to such Person by Borrower or its Subsidiaries;
provided, that ineligibility shall be limited to the amount of such set-off;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-4-



--------------------------------------------------------------------------------

Execution Version

 

(e) Tax Equity Commitments or Backlever Financing Commitments expressly deemed
ineligible by the Administrative Agent pursuant to Section 2.01(b)(ii) herein;
and

(f) Any Available Take-Out with respect to which a default has occurred and is
continuing under the documents governing the applicable Tax Equity Commitments
or Backlever Financing Commitments.”

“Excluded Subsidiaries” means (i) any existing or future acquired or formed
special purpose Subsidiary without employees in which Borrower holds a direct or
indirect interest, established for the purpose of acquiring, leasing, operating,
owning or financing energy systems and any SRECs, directly or indirectly,
including but not limited to solar photovoltaic, battery storage, geothermal and
other renewable energy technologies, in each case, whose (A) committed financing
or equity contribution proceeds are included in the calculation of Available
Take-Out, (B) Tax Equity Commitments or Backlever Financing Commitments as the
case may be, have been fully deployed and which Tax Equity Commitments or
Backlever Financing Commitments, as the case may be, are no longer included in
the calculation Available Take-Out, (C) was acquired or formed solely as an
obligor for a System Refinancing and which has no assets other than those being
borrowed against or securing such System Refinancing or (D) was acquired or
formed solely in connection with a Solar Bonds Financing and which has no assets
other than those being borrowed against or securing such Solar Bonds Financing,
(ii) any existing or future acquired or formed Immaterial Subsidiary, and
(iii) any existing or future acquired or formed Subsidiary operating as a public
utility, Load-Serving Entity, electric supplier, or political action committee.

“Host Customer Agreements” means the Power Purchase Agreements, Customer Lease
Agreements and Finco Customer Agreements.

“Material Contract” means, (i) with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $10,000,000 or more or (b) otherwise material to
the business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person or (c) any other contract, agreement,
permit or license, written or oral, of the Borrower and its Subsidiaries as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, and (ii) with respect to Borrower and its
Subsidiaries, each contract or agreement evidencing Tax Equity Commitments,
Backlever Financing

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-5-



--------------------------------------------------------------------------------

Execution Version

 

or Solar Bonds Financing to the extent any Available Take-Out exists with
respect to such Tax Equity Commitment, Backlever Financing or Solar Bonds
Financing.

“Payment Direction Letter” means one or more payment direction letters from each
Excluded Subsidiary that is wholly-owned, directly or indirectly, by Borrower,
which confirms that certain proceeds of Available Take-Out from Tax Equity
Investors, certain cash flows from Host Customer Agreements and certain proceeds
from Backlever Financing, System Refinancing and Solar Bonds Financing (all as
more specifically described therein) received by such Excluded Subsidiary will
be distributed directly to Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, except such dividends or distributions made by an Excluded
Subsidiary in the ordinary course of business pursuant to and as permitted by
the terms of the Tax Equity Commitments, Backlever Financing, System
Refinancing, or Solar Bond Financing (b) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares (or equivalent) of any class of Equity Interests of the
Borrower or any other Loan Party, now or hereafter outstanding, (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (d) any payment
with respect to any earnout obligation, and (e) equity grants made in the
ordinary course of business in connection with Borrower’s stock option plan.

Section 1.03 Amendments to Section 1.01. The introductory clause of the
definition of “Permitted Acquisition” set forth in in Section 1.01 is hereby
amended and restated in its entirety to read as follows:

“Permitted Acquisition” means (i) the Poppy Acquisition, (ii) Zep Acquisition
(iii) the Silevo Acquisition, (iv) an Acquisition with a Cost of Acquisition of
less than $500,000 by a Loan Party of a Target that meets the condition set
forth in clauses (a), (g) and (h) below, (v) an Acquisition with a Cost of
Acquisition of less than $5,000,000 but greater than or equal to $500,000, by a
Loan Party of a Target that meets the conditions set forth in clauses (a), (c),
(d)(i), (d)(v), (e), (f), (g) and (h) below, or (vi) an Acquisition with a Cost
of Acquisition in excess of $5,000,000 by a Loan Party of a Target that meets
all of the following conditions:

Section 1.04 Amendment to Section 2.01(b). Clause (ii) of Section 2.01(b) is
hereby amended and restated in its entirety to read as follows:

(ii) Eligible Take-Out. During the Availability Period, within five (5) Business
Days after the closing of a new Tax Equity Commitment or Backlever Financing
Commitment, [***]. Counsel to the Administrative Agent shall review such
documents and report its results to Administrative Agent. If based on such
report or a field examination conducted in accordance with Section 6.10
Administrative Agent determines, after consulting with Borrower, that in its
commercially reasonable judgment, the eligibility criteria for Eligible Take-Out
are to be revised, the components of Eligible Take-Out shall be deemed revised
accordingly and the Borrowing Base shall be calculated thereafter using such
revised definition. If Borrower does not receive notice from Administrative
Agent that any new Tax Equity Commitment or Backlever Financing Commitment is to
be ineligible under this clause (b)(ii) within 60 days after the delivery of the
applicable documents as set forth above, such Tax Equity Commitment or Backlever
Financing Commitment, as the case may be, shall be deemed eligible subject to
the then existing eligibility conditions set forth herein.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-6-



--------------------------------------------------------------------------------

Execution Version

 

Section 1.05 Amendment to Section 4.01. Clause (i) of Section 4.01 is hereby
amended and restated in its entirety to read as follows:

(i) Material Contracts. The Administrative Agent or its counsel shall have
received true and complete copies, certified by an officer of the Borrower as
true and complete, of all Material Contracts, together with all exhibits and
schedules. [***]

Section 1.06 Amendment to Section 6.03. Clause (b) of Section 6.03 is hereby
amended and restated in its entirety as follows:

(b) Promptly, but in any event within four (4) Business Days, notify the
Administrative Agent and each Lender:

(i) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (x) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(y) any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (z) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(ii) of the occurrence of any ERISA Event;

(iii) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-7-



--------------------------------------------------------------------------------

Execution Version

 

(iv) the execution and delivery by the parties thereto of agreements evidencing
new Tax Equity Commitments, Backlever Financing or Solar Bonds Financing
obtained by Borrower or its Subsidiaries; or

(v) the occurrence of any default under agreements evidencing Tax Equity
Commitments, Backlever Financing, System Refinancings or Solar Bonds Financing.”

Section 1.07 Amendment to Section 6.14. Clause (d) of Section 6.14 is hereby
amended and restated in its entirety to read as follows:

(d) Account Control Agreements. Each of the Loan Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (a) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (c) deposit accounts established
solely as payroll and other zero balance accounts and such accounts are held at
Bank of America, (d) deposit accounts established solely for a Solar Bonds
Issuance; provided, that, any loan proceeds of a Solar Bonds Issuance received
by the Borrower shall be promptly directed to a deposit account or other account
that complies with clauses (a) through (c) above as set forth in the Payment
Direction Letter, (e) FBO accounts (“for the benefit of” accounts) established
by the Borrower exclusively for the benefit of prospective participants in a
Solar Bonds Issuance, the sole purpose of which is to hold such prospective
participants’ funds in connection with their participation in such Solar Bonds
Issuance, and (f) other deposit accounts, so long as at any time the balance in
any such account does not exceed $10,000 and the aggregate balance in all such
other deposit accounts does not exceed $100,000.”

Section 1.08 Amendments to Section 7.01.

(a) Clauses (j), (k), (l), and (r) of Section 7.01 are hereby amended and
restated in their entirety to read as follows:

(j) Liens (i) securing Indebtedness permitted under Section 7.02(g) (Backlever
Financing) on the property, assets (including collateral interests) and revenues
of Excluded Subsidiaries and (ii) securing obligations of the Excluded
Subsidiaries pursuant to the Tax Equity Documents, in each case so long as such
Liens do not attach to the net proceeds of any Available Take-Out which are
subject to the Payment Direction Letter;

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-8-



--------------------------------------------------------------------------------

Execution Version

 

(k) Liens securing Indebtedness permitted under Section 7.02(i) (Vehicle and
Computer System Financing) so long as such Liens attach only to the vehicles or
computer systems financed thereby;

(l) Liens securing Indebtedness permitted under Section 7.02(k) (vendor
financing) so long as such Liens attach only to the assets financed thereby;

(r) Liens on property, assets and revenues of Excluded Subsidiaries securing
Indebtedness incurred under Section 7.02(n) (System Refinancing);

(b) Section 7.01 is hereby amended by renumbering clause (s) as clause (u), and
inserting new clauses (s) and (t) which shall read as follows:

(s) Liens on the property, assets and revenues of Excluded Subsidiaries securing
Indebtedness incurred under Section 7.02(q) (Solar Bonds Financing), which at
the request of Administrative Agent shall be subject to an intercreditor
agreement satisfactory to Agent in form and substance;

(t) (i) Liens securing Indebtedness of Silevo China Co., Ltd. permitted under
Section 7.02(r), so long as such Liens attach solely to the assets of Silevo
China Co., Ltd., and (ii) Liens granted by Silevo in favor of Solexel, Inc., so
long as such liens only attach to silicon deposition equipment, including spare
parts, consumables and components of Silevo; and

Section 1.09 Amendments to Section 7.02. Section 7.02 is hereby amended by
deleting the “and” at the end of clause (p), renumbering clause (q) as clause
(s), and inserting new clauses (q) and (r) which shall read as follows:

(q) Solar Bonds Financing so long as the aggregate outstanding principal amount
of all such Solar Bonds Financing at no time exceeds $200,000,000;

(r) Indebtedness of Sunflower or its Subsidiaries outstanding as of the Silevo
Acquisition Date and set forth on Schedule 7.02(r); and

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-9-



--------------------------------------------------------------------------------

Execution Version

 

Section 1.10 Amendments to Section 7.03.

(a) Clause (c) of Section 7.03 is hereby amended and restated in its entirety to
read as follows:

(c) (i) Investments by the Borrower and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) Investments by the Borrower
and its Subsidiaries in Loan Parties, (iii) Investments by Excluded Subsidiaries
in other Excluded Subsidiaries and (iv) so long as no Default has occurred and
is continuing or would result from such Investment, additional Investments
(other than Investments made under clause 7.03(k) below) by the Loan Parties in
Excluded Subsidiaries in an aggregate amount invested from the date hereof
together with any Investments made under clause 7.03(i) below not to exceed
$15,000,000;

(b) Clause (i) of Section 7.03 is hereby amended and restated in its entirety to
read as follows:

(i) Investments in Excluded Subsidiaries (x) in accordance with the applicable
Tax Equity Documents, Backlever Financing, System Refinancing or Solar Bonds
Financing, as the case may be, in the ordinary course of business, (y) of PV
Systems which are in operation as collateral to secure accounts receivable
financing in which the net proceeds (after deduction of reasonable fees and
expenses) is distributed to Borrower and (z) pursuant to any repurchase of
assets permitted by Section 7.02(j);

(c) Section 7.03 is hereby amended by adding new clauses (l) and (m) at the end
thereof, which shall read as follows:

(l) Investments made pursuant to Finco Customer Agreements; and

(m) (i) Investments in the form of loans or advances of operating expenses made
to Silevo, Sunflower or Sunflower Acquisition Corporation made prior to the
Silevo Acquisition Date, in the aggregate original principal amount not to
exceed $10,000,000 and (ii) Investments made solely pursuant to any purchase
obligations of Silevo China Co., Ltd. in favor of [***], with the aggregate
principal amount of such obligation not to exceed $[***], subject to exchange
rate fluctuations.

Section 1.11 Amendment to Section 7.04.

(a) Clause (b) of Section 7.04 is hereby amended and restated in its entirety to
read as follows:

(b) any Excluded Subsidiary may (i) dispose of all or substantially all its
assets (including any Disposition that is in the nature of a liquidation) as set
forth in Section 7.05(e), (ii) so long as no Default or Event of Default exists
or would result therefrom, merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it in connection with
a System Refinancing, so long as the surviving

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-10-



--------------------------------------------------------------------------------

Execution Version

 

entity is an Excluded Subsidiary or (iii) so long as no Default exists or would
result therefrom, merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it in connection with a Tax
Equity Commitment, Backlever Financing or Solar Bonds Financing, in each case so
long as the Tax Equity Commitments Backlever Financings or Solar Bonds Financing
of such Excluded Subsidiary are not included in the calculation of Available
Take-Out and the exclusion of such Tax Equity Commitments, Backlever Financings
or Solar Bonds Financing from the calculation of Available Take-Out does not
result in a Borrowing Base Deficiency;

(b) Section 7.04 is hereby amended by adding a new clause (h) at the end
thereof, which shall read as follows:

(h) the mergers in connection with the Silevo Acquisition as set forth in the
Sunflower Merger Agreement, so long as (i) the Silevo Acquisition Date occurs no
later than March 31, 2015, (ii) Administrative Agent shall have received the
Silevo Acquisition Certificate prior to the Silevo Acquisition Date,
(iii) within 5 Business Days after the consummation thereof, Administrative
Agent shall have received a certificate of merger issued by the Secretary of
State of the State of Delaware evidencing the merger pursuant to the Sunflower
Merger Agreement, and (iv) Administrative Agent shall have received (as required
to maintain the related representations and warranties as true and correct in
all material respects) updated Schedules 5.10, 5.20(a), 5.21(b), 5.21(c),
5.21(d)(i), 5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)(i), 5.21(g)(ii), and 5.21(h),
prepared as of the Silevo Acquisition Date and solely reflecting the additional
information to be added to such schedules as a result of the Silevo Acquisition
(such updated schedules shall automatically and immediately be deemed to
supplement the schedules previously delivered to Administrative Agent and
attached to and made part of this Agreement).

Section 1.12 Amendments to Section 7.05. Clauses (f), (g) and (h) of
Section 7.05 are hereby amended and restated in their entirety to read as
follows:

(f) other Dispositions so long as (i) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the property disposed of, (ii) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 7.14, (iii) unless otherwise contemplated herein, such transaction does
not involve the sale or other disposition of Equity Interests in any Subsidiary,
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, and (v) the aggregate net book value of all of the assets sold or
otherwise

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-11-



--------------------------------------------------------------------------------

Execution Version

 

disposed of by the Loan Parties and their Subsidiaries in all such transactions
in any fiscal year of the Borrower shall not exceed $3,000,000;

(g) Disposition of assets of an Excluded Subsidiary as a result of a foreclosure
of a Permitted Lien in connection with a Backlever Financing, System Refinancing
or Solar Bond Financing so long as such foreclosure does not result in a
Borrowing Base Deficiency; and

(h) Dispositions made in the ordinary course of business in accordance with the
applicable Tax Equity Documents, Backlever Financing documents, Solar Bonds
Financing documents, and System Refinancing documents.

Section 1.13 Amendment to Section 7.06. Section 7.06(f) is hereby amended and
restated in its entirety to read as follows:

(f) the Borrower may pay earnouts in connection with Permitted Acquisition;
provided, that, at any time a Default exists or would exist immediately before
or after giving pro forma effect to such payment (including any Default that
occurs due to a breach of Section 7.11(b) which Unencumbered Liquidity shall be
measured on the date of such earnout payment), then Borrower may only pay
earnouts in Equity Interests of Borrower; provided, further, that, a Default set
forth in Section 8.01(k) shall not be existing after giving effect to the
payment of any such earnout in Equity Interests; and

Section 1.14 Amendment to Section 7.08. Section 7.08 is hereby amended and
restated in its entirety to read as follows:

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by this Agreement, (d) normal
and reasonable compensation (including grant of stock options in accordance with
Borrower’s stock option plan) and reimbursement of expenses of officers and
directors, (e) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on fair and reasonable terms and conditions substantially as favorable
to such Person as would be obtainable by it in a comparable arm’s length
transaction with a Person other than an officer, director or Affiliate,
(f) transactions contemplated by the Tax Equity Documents, Backlever Financings,
System Refinancings or Solar Bond Financing (g) transactions with Tesla Motors,
Inc. with respect to the sharing of battery technologies and use of joint
facilities for sales and marketing purpose, and (h) transactions approved by the
board of directors of the Borrower or any

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-12-



--------------------------------------------------------------------------------

Execution Version

 

authorized committee thereof, provided that such approval shall have included a
determination by the board of directors or such committee, as the case may be,
that such transaction is fair to, and in the best interest of, the Borrower.”

Section 1.15 Amendments to Section 7.16.

(a) The first paragraph of Section 7.16 is hereby amended and restated in its
entirety to read as follows:

Except with respect to Sections 7.01(s), 7.02(q), 7.06(b) and 7.09(a)(ii) which
shall at all times be applicable to Borrower and each of its Subsidiaries, the
covenants set forth in this Article VII shall in no way be applicable to the
activities of the Excluded Subsidiaries required, contemplated or permitted
under (i) the Tax Equity Documents, Backlever Financings, System Refinancings,
or Solar Bonds Financings in effect on the Closing Date, (ii) the Tax Equity
Documents, documents related to Backlever Financings, or Solar Bonds Financings
executed after the Closing Date which are materially similar to the Tax Equity
Documents and documents related to Backlever Financings, or Solar Bonds
Financings in effect on the Closing Date or otherwise approved in accordance
with Section 2.01(b)(ii), and (iii) all other Tax Equity Documents, Backlever
Financings, System Refinancings, or Solar Bonds Financings to the extent the
obligations of Borrower and its Subsidiaries thereunder (x) do not materially
impair the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party, (y) could be reasonable expected to result in a
Material Adverse Effect or (z) do not restrict the ability of any Excluded
Subsidiary to perform its obligations under the Payment Direction Letter;
provided, however, under no circumstance shall a Subsidiary incur a Lien on the
assets or equity of any Loan Party.

Section 1.16 Amendment to Section 7.17. Section 7.17 is hereby amended and
restated in its entirety to read as follows:

Section 7.17 Prepayment of Notes/Solar Bond Financings.

Voluntarily prepay, redeem, purchase, defease or otherwise voluntarily satisfy
in any manner (including by the exercise of any right of setoff) the obligations
owed (but, for avoidance of doubt, excluding regularly scheduled interest
payments due in the ordinary course) under (a) the Notes, or (b) the Solar Bonds
Financings at any time prior to six months after the passing of the Maturity
Date, except in the event of a refinancing or due to one or more of the
following forced redemption events with respect to Solar Bonds Financings:
(i) cancellation of a bond purchase by a

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-13-



--------------------------------------------------------------------------------

Execution Version

 

bondholder under an applicable federal or state law or regulation, such as the
Federal Reserve Board’s Regulation E, (ii) a bondholder is determined to be an
ineligible purchaser (either by federal or state law or regulation or under the
terms of the Solar Bonds Issuance), (iii) a purchase by a bondholder is
determined to be ineligible or fraudulent (either by federal or state law or
regulation or under the terms of the Solar Bonds Issuance), or (iv) a specific
bond purchase is likely to result in material adverse legal, tax or regulatory
consequences to Borrower.

Section 1.17 Amendment to Section 8.01(e). Section 8.01(e) is hereby amended and
restated in its entirety to read as follows:

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under a Solar Bonds Financing
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the $10,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, in each case
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $10,000,000 or any other event
occurs, in each case of the foregoing (A) and (B), the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or (ii) a Solar Bonds
Default Prohibited Result occurs; or

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-14-



--------------------------------------------------------------------------------

Execution Version

 

Section 1.18 Amendment to Schedules. The Schedules to the Credit Agreement are
hereby amended by adding a new Schedule 7.02(r) set forth as Annex I attached
hereto.

ARTICLE II.

CONDITIONS TO EFFECTIVENESS

Section 2.01 Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a) Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b) No Default or Event of Default shall exist.

(c) Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower.

(d) The Administrative Agent shall have received from Borrower, for the account
of each Lender that executes and delivers a signature page hereto to the
Administrative Agent on or before 3:00 pm (Pacific time) on July 11, 2014 (each
such Lender, a “Consenting Lender”, and collectively, the “Consenting Lenders”,
an amendment fee in an amount equal to ten (10) basis points on the aggregate
Revolving Commitments of such Consenting Lender (prior to giving effect to this
Amendment).

ARTICLE III.

POST AMENDMENT EFFECTIVE DATE COVENANTS

Section 3.01 Post-Amendment Effective Date Conditions.

(a) No later than August 7, 2014, the Administrative Agent shall have received
an opinion of counsel for the Borrower, addressed to the Administrative Agent
and the Lenders, that the Finco Customer Agreement conforms with material
consumer compliance federal and [***] laws, which opinion shall be in form and
substance reasonably satisfactory to Administrative Agent.

(b) Within 75 days after the Amendment Effective Date, Borrower will enter into
a contractual agreement providing a Lien in the Finco Customer Agreements (as
defined in Credit Agreement, as amended by this Amendment) to the Administrative
Agent for the benefit of the Lenders.

(c) On or before the execution of each indenture for a Solar Bonds Financing (as
defined in the Credit Agreement, as amended by this Amendment), the
Administrative Agent shall have received (x) an updated Payment Direction Letter
(in form and substance satisfactory to Administrative Agent) executed by
Borrower and each of its Subsidiaries, and (y) an intercreditor agreement that
governs the intercreditor relationship for the Solar Bonds Issuances governed by
such indenture, signed by the indenture trustee with respect to such Solar Bonds
Financing (in form and substance satisfactory to Administrative Agent).

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-15-



--------------------------------------------------------------------------------

Execution Version

 

(d) Notwithstanding anything contrary in the Credit Agreement, within 30 days
after the Silevo Acquisition Date (as defined in the Credit Agreement, as
amended by this Amendment), Borrower and Sunflower (as defined in the Credit
Agreement, as amended by this Amendment) shall have complied with each of the
covenants set forth in Sections 6.13 and Sections 6.14 of the Credit Agreement
(the failure to perform or adhere to such covenants within the prescribed time
period shall result in a Default under the Credit Agreement).

ARTICLE IV.

MISCELLANEOUS

Section 4.01 Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 4.02 Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d) Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e) After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-16-



--------------------------------------------------------------------------------

Execution Version

 

Section 4.03 Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 4.04 Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

Section 4.05 Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 4.06 Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 4.07 Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 4.08 Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

Section 4.09 No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 4.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 4.11 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 4.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

-17-



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:     SOLARCITY CORPORATION,     a Delaware corporation     By:  

/s/ Robert Kelly

    Name:   Robert Kelly     Title:   Chief Financial Officer ADMINISTRATIVE
AGENT:     BANK OF AMERICA, N.A.,     in its capacity as Administrative Agent  
  By:  

/s/ Dora Brown

    Name:   Dora Brown     Title:   Vice President LENDERS:     BANK OF AMERICA,
N.A.,     in its capacity as Lender, L/C Issuer and Swingline Lender     By:  

/s/ Elizabeth Gaynor

    Name:   Elizabeth Gaynor     Title:   Vice President     CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as a Lender     By:  

/s/ Mikhail Faybusovich

    Name:  

Mikhail Faybusovich

    Title:  

Authorized Signatory

    By:  

/s/ Nupor Kumar

    Name:  

Nupor Kumar

    Title:  

Authorized Signatory

    SILICON VALLEY BANK,     as a Lender     By:  

/s/ Mona Maitra

    Name:  

Mona Maitra

    Title:  

Vice President

    BRIDGE BANK, NATIONAL ASSOCIATION     as a Lender     By:  

/s/ Randall Lee

    Name:  

Randall Lee

    Title:  

AVP – Relationship Manager

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Execution Version

 

    ONEWEST BANK, FSB     as a Lender     By:  

/s/ Michael MacDonald

    Name:  

Michael MacDonald

    Title:  

Executive Vice President

    AMERICAN SAVINGS BANK, F.S.B.,     a federal savings bank,     as a Lender  
  By:  

/s/ Kyle J. Shelly

    Name:  

Kyle J. Shelly

    Title:  

Vice President

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

Execution Version

 

Schedule 7.02(r)

Indebtedness of Silevo or its Subsidiaries

[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.